Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

by and among

EXPEDIA GROUP, INC.,

AP FORT HOLDINGS, L.P.

SLP FORT AGGREGATOR II, L.P.

and

SLP V FORT HOLDINGS II, L.P.

Dated as of May 5, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I

 

Resale Shelf Registration

 

Section 1.1  

Resale Shelf Registration Statement

     1   Section 1.2  

Effectiveness Period

     2   Section 1.3  

Subsequent Shelf Registration Statement

     2   Section 1.4  

Supplements and Amendments

     2   Section 1.5  

Subsequent Holder Notice

     3   Section 1.6  

Shelf Take-Downs

     3   Section 1.7  

Piggyback Registration

     4   ARTICLE II

 

Demand Registration Rights

 

Section 2.1  

Right to Demand Registrations

     5   Section 2.2  

Number of Demand Registrations

     6   Section 2.3  

Underwritten Offerings Pursuant to Demand Registrations

     6   Section 2.4  

Withdrawal

     6   ARTICLE III

 

Additional Provisions Regarding Registration Rights

 

Section 3.1  

Registration Procedures

     7   Section 3.2  

Suspension

     10   Section 3.3  

Expenses of Registration

     11   Section 3.4  

Cooperation by Holders

     11   Section 3.5  

Rule 144 Reporting

     11   Section 3.6  

Holdback Agreement

     12   ARTICLE IV

 

Indemnification

 

Section 4.1  

Indemnification by Company

     12   Section 4.2  

Indemnification by Holders

     13   Section 4.3  

Notification

     14   Section 4.4  

Contribution

     15  

 

-i-



--------------------------------------------------------------------------------

ARTICLE V

 

Transfer and Termination of Registration Rights

 

Section 5.1  

Transfer of Registration Rights

     15   Section 5.2  

Termination of Registration Rights

     16   ARTICLE VI

 

Miscellaneous

 

Section 6.1  

Amendments and Waivers

     16   Section 6.2  

Extension of Time, Waiver, Etc.

     16   Section 6.3  

Assignment

     16   Section 6.4  

Counterparts

     16   Section 6.5  

Entire Agreement; No Third Party Beneficiary

     16   Section 6.6  

Governing Law; Jurisdiction

     17   Section 6.7  

Waiver of Jury Trial

     17   Section 6.8  

Notices

     18   Section 6.9  

Severability

     19   Section 6.10  

Expenses

     20   Section 6.11  

Interpretation

     20   Section 6.12  

Purchasers

     20  



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of May
5, 2020 (this “Agreement”), by and among Expedia Group, Inc., a Delaware
corporation (the “Company”), AP Fort Holdings, L.P., a Delaware limited
partnership (the “Apollo Purchaser”), SLP Fort Aggregator II, L.P., a Delaware
limited partnership and SLP V Fort Holdings II, L.P., a Delaware limited
partnership (together with SLP Fort Aggregator II, L.P., the “SLP Purchasers”)
(the SLP Purchasers and the Apollo Purchaser being together referred to as the
“Purchasers”). Capitalized terms used but not defined elsewhere herein are
defined in Exhibit A. The Purchasers and any other party that may become a party
hereto pursuant to Section 5.1 are referred to collectively as the “Investors”
and individually each as an “Investor”.

WHEREAS, the Company and the Apollo Purchaser are parties to the Investment
Agreement, dated as of April 23, 2020 (as it may be amended from time to time,
the “Apollo Investment Agreement”), pursuant to which the Company is selling to
the Apollo Purchaser, and the Apollo Purchaser is purchasing from the Company,
(a) 600,000 shares of the Company’s Series A Preferred Stock, par value $0.001
per share (“Series A Preferred Stock”), and (b) warrants (“Warrants”) to
purchase up to 4,200,000 shares of Common Stock;

WHEREAS, the Company and the SLP Purchasers are parties to the Investment
Agreement, dated as of April 23, 2020 (as it may be amended from time to time,
the “SLP Investment Agreement” and, together with the Apollo Investment
Agreement, the “Investment Agreements”), pursuant to which the Company is
selling to the SLP Purchasers, and the SLP Purchasers are purchasing from the
Company, (a) 600,000 shares of the Series A Preferred Stock and (b) Warrants to
purchase up to 4,200,000 shares of Common Stock;

WHEREAS, as a condition to the obligations of the Company and the Purchasers
under the Investment Agreements, the Company and the Purchasers are entering
into this Agreement for the purpose of granting certain registration rights to
the Investors.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Resale Shelf Registration

Section 1.1    Resale Shelf Registration Statement. Subject to the other
applicable provisions of this Agreement, the Company shall use its commercially
reasonable efforts to prepare, file and cause to be declared effective, no later
than on the first Business Day following the one year anniversary of the date of
this Agreement, a registration statement covering the sale or distribution from
time to time by the Holders, on a delayed or continuous basis pursuant to Rule
415 of the Securities Act, of all of the Registrable Securities on Form S-3
(except if the Company is not eligible as of such one year anniversary of the
date of this Agreement to register for resale the Registrable Securities on Form
S-3, then the Company shall use its commercially reasonable efforts to prepare,
file and cause to be declared effective, no later than on the first Business Day



--------------------------------------------------------------------------------

following the one year anniversary of the date of this Agreement, a registration
statement on another appropriate form which shall provide for the registration
of such Registrable Securities for resale by the Holders in accordance with any
reasonable method of distribution elected by the Holders) (any such registration
statement, the “Resale Shelf Registration Statement”), (it being agreed that the
Resale Shelf Registration Statement shall be an automatic shelf registration
statement that may become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is then available to the Company).

Section 1.2    Effectiveness Period. Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be continuously effective and usable until such time as there are no longer
any Registrable Securities (the “Effectiveness Period”).

Section 1.3    Subsequent Shelf Registration Statement. If any Shelf
Registration Statement ceases to be effective under the Securities Act for any
reason at any time during the Effectiveness Period, the Company shall use its
commercially reasonable efforts to promptly cause such Shelf Registration
Statement to again become effective under the Securities Act (including
obtaining the prompt withdrawal of any order suspending the effectiveness of
such Shelf Registration Statement), and shall use its commercially reasonable
efforts to promptly amend such Shelf Registration Statement in a manner
reasonably expected to result in the withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement or file an additional
registration statement (a “Subsequent Shelf Registration Statement”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by the Holders thereof
of all securities that are Registrable Securities as of the time of such filing.
If a Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act promptly after the filing
thereof (it being agreed that the Subsequent Shelf Registration Statement shall
be an automatic shelf registration statement that shall become effective upon
filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is then available to
the Company) and (b) keep such Subsequent Shelf Registration Statement
continuously effective and usable until the end of the Effectiveness Period. Any
such Subsequent Shelf Registration Statement shall be a registration statement
on Form S-3 to the extent that the Company is eligible to use such form.
Otherwise, such Subsequent Shelf Registration Statement shall be on another
appropriate form and shall provide for the registration of such Registrable
Securities for resale by the Holders in accordance with any reasonable method of
distribution elected by the Holders.

Section 1.4    Supplements and Amendments. The Company shall supplement and
amend any Shelf Registration Statement if required by the Securities Act or the
rules, regulations or instructions applicable to the registration form used by
the Company for such Shelf Registration Statement.

 

-2-



--------------------------------------------------------------------------------

Section 1.5    Subsequent Holder Notice. If a Person entitled to the benefits of
this Agreement becomes a Holder of Registrable Securities after a Shelf
Registration Statement becomes effective under the Securities Act, the Company
shall, promptly, following delivery of written notice to the Company of such
Person becoming a Holder and requesting for its name to be included as a selling
securityholder in the prospectus related to the Shelf Registration Statement (a
“Subsequent Holder Notice”):

(a)    if required and permitted by applicable law, file with the SEC a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law provided, however, that
the Company shall not be required to file more than one post-effective amendment
or supplement to the related prospectus for such purpose with respect to the
Apollo Purchaser or its Permitted Transferees (collectively, the “Apollo Group”)
or more than one post-effective amendment or supplement to the related
prospectus for such purpose with respect to the SLP Purchasers or their
Permitted Transferees (the “SLP Group”), in each case within any fiscal quarter.

(b)    if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become promptly effective under the Securities Act;
and

(c)    promptly notify such Holder after the effectiveness under the Securities
Act of any post-effective amendment filed pursuant to Section 1.5(a).

Section 1.6    Shelf Take-Downs.

(a)    Subject to any applicable restrictions on transfer in the Investment
Agreements or under applicable law, at any time that any Shelf Registration
Statement is effective, if a Holder delivers a notice to the Company stating
that it intends to effect a sale or distribution of all or part of its
Registrable Securities included by it on any Shelf Registration Statement (a
“Shelf Offering”) and stating the number of the Registrable Securities to be
included in such Shelf Offering, then the Company shall, subject to the other
applicable provisions of this Agreement, amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Offering.

(b)    Subject to any applicable restrictions on transfer in the Investment
Agreements or under applicable law, a Holder may, after any Shelf Registration
Statement becomes effective, deliver a written notice to the Company (the
“Underwritten Shelf Take-Down Notice”) specifying that a Shelf Offering is
intended to be conducted through an Underwritten Offering (such Underwritten
Offering, an “Underwritten Shelf Take-Down”), which shall specify the number of
Registrable Securities intended to be included in such Underwritten Shelf
Take-Down; provided, however, that the Holders of Registrable Securities may
not, without the Company’s prior written consent, (i) launch an Underwritten
Shelf Take-Down the anticipated gross proceeds of which shall be less than
$100 million (the “Minimum Amount”) (unless all the Holders are proposing to
sell all of their remaining Registrable Securities) or (ii) launch an
Underwritten Shelf Take-Down within the period commencing 20 days prior to and
ending two (2) days following the Company’s scheduled earnings release date for
any fiscal quarter or year. To the extent an Underwritten Shelf Take-Down is a
Marketed Underwritten Offering, the Company shall deliver the Underwritten Shelf
Take-Down Notice to the other Holders of

 

-3-



--------------------------------------------------------------------------------

Registrable Securities that have been included on such Shelf Registration
Statement and permit such Holders to include their Registrable Securities
included on the Shelf Registration Statement in such Underwritten Shelf
Take-Down that is a Marketed Underwritten Offering if such Holder notifies the
Holder delivering the Underwritten Shelf Take-Down Notice and the Company within
three (3) Business Days after delivery of the Underwritten Shelf Take-Down
Notice to such Holder.

(c)    In the event of an Underwritten Shelf Take-Down, the Holder delivering
the related Underwritten Shelf Take-Down Notice shall (in the case of a Marketed
Underwritten Offering, in consultation with other Holders participating in the
Underwritten Shelf Take-Down) select the managing underwriter(s) to administer
the Underwritten Shelf Take-Down; provided that the choice of such managing
underwriter(s) shall be subject to the consent of the Company, which is not to
be unreasonably withheld. The Company and the Holders of Registrable Securities
participating in an Underwritten Shelf Take-Down will enter into an underwriting
agreement in customary form with the managing underwriter or underwriters
selected for such offering.

(d)    The Company will not include in any Underwritten Shelf Take-Down pursuant
to this Section 1.6 any securities that are not Registrable Securities without
the prior written consent of the Holder(s) participating in such Underwritten
Shelf Take-Down. In the case of an Underwritten Shelf Take-Down that is a
Marketed Underwritten Offering, if the managing underwriter or underwriters
advise the Company and the Holders in writing that in its or their good faith
opinion the number of Registrable Securities (and, if permitted hereunder, other
securities) requested to be included in such offering exceeds the number of
securities which can be sold in such offering in light of market conditions or
is such so as to adversely affect the success of such offering, the Company will
include in such offering only such number of securities that can be sold without
adversely affecting the marketability of the offering, which securities will be
so included in the following order of priority: (i) first, the Registrable
Securities of the Holders that have requested to participate in such
Underwritten Shelf Take-Down that is a Marketed Underwritten Offering, allocated
pro rata among such Holders on the basis of the percentage of the Registrable
Securities owned by such Holders, and (ii) second, any other securities of the
Company that have been requested to be so included.

Section 1.7    Piggyback Registration.

(a)    Except with respect to a Demand Registration (as defined below), the
procedures for which are addressed in Article II, if the Company proposes to
file a registration statement under the Securities Act with respect to an
offering of Common Stock or securities convertible into, or exchangeable or
exercisable for, Common Stock, whether or not for sale for its own account
(other than a registration statement (i) on Form S-4, Form S-8 or any successor
forms thereto or (ii) filed to effectuate an exchange offer or any employee
benefit or dividend reinvestment plan), in a manner that would permit
registration of the Registrable Securities for sale for cash to the public under
the Securities Act, then the Company shall give prompt written notice of such
filing, which notice shall be given, no later than ten (10) Business Days prior
to the filing date (the “Piggyback Notice”) to the Holders of Registrable
Securities. The Piggyback Notice shall offer such Holders the opportunity to
include (or cause to be included) in such registration statement the number of
shares of Registrable Securities as each such Holder may request (each, a
“Piggyback Registration Statement”). Subject to Section 1.7(b), the Company
shall include in

 

-4-



--------------------------------------------------------------------------------

each Piggyback Registration Statement all Registrable Securities with respect to
which the Company has received written requests for inclusion therein (each, a
“Piggyback Request”) within five (5) Business Days after the date of the
Piggyback Notice. The Company shall not be required to maintain the
effectiveness of a Piggyback Registration Statement beyond the earlier of (x)
120 days after the effective date thereof and (y) consummation of the
distribution by the Holders of the Registrable Securities included in such
registration statement. The Company may withdraw a Piggyback Registration
Statement at any time prior to any sales being made pursuant to the Piggyback
Registration Statement without incurring any liability to the Holders.

(b)    If any of the securities to be registered pursuant to the registration
giving rise to the rights under this Section 1.7 are to be sold in an
Underwritten Offering, the Company shall use commercially reasonable efforts to
cause the managing underwriter or underwriters of a proposed Underwritten
Offering to permit Holders of Registrable Securities who have timely submitted a
Piggyback Request in connection with such offering to include in such offering
all Registrable Securities included in each Holder’s Piggyback Request on the
same terms and subject to the same conditions as any other shares of capital
stock, if any, of the Company included in the Underwritten Offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such offering advise the Company in writing that in its or their good faith
opinion the number of securities exceeds the number of securities which can be
sold in such offering in light of market conditions or is such so as to
adversely affect the success of such offering, the Company will include in such
Underwritten Offering only such number of securities that can be sold without
adversely affecting the marketability of the offering, which securities will be
so included in the following order of priority: (i) first, the securities
proposed to be sold by the Company for its own account and (ii) second, the
Registrable Securities of the Holders and any other persons with piggyback
registration rights who have the right to participate and that have requested to
participate in such offering, allocated pro rata among the selling shareholders
according to the total amount of securities entitled to be included therein
owned by each selling shareholder and its Affiliates (other than the Company) or
in such other proportions as shall mutually be agreed to by such selling
shareholders.

ARTICLE II

Demand Registration Rights

Section 2.1    Right to Demand Registrations. Subject to any applicable
restrictions on transfer in the Investment Agreements or under applicable law, a
Holder may, following the one year anniversary of the date of this Agreement
(but only if there is no Shelf Registration Statement then in effect covering
all of the Registrable Securities held by such Holder of the class of securities
sought to be registered), request, by providing written notice to the Company,
that the Company effect the registration under the Securities Act of all or part
of the Registrable Securities (a “Demand Registration”). Each request for a
Demand Registration (a “Demand Registration Request”) shall specify the number
of Registrable Securities intended to be offered and sold pursuant to the Demand
Registration and the intended method of distribution thereof, including whether
it is intended to be an Underwritten Offering. Promptly after receipt of a
Demand Registration Request, the Company shall, subject to Section 2.3, use
commercially reasonable efforts to register all Registrable Securities that have
been requested to be registered in the Demand Registration Request; provided,
that the Company shall not be required to file a

 

-5-



--------------------------------------------------------------------------------

registration statement pursuant to this Section 2.1 (a “Demand Registration
Statement”) (i) within sixty (60) days following the effective date of any prior
Demand Registration Statement for the same class of Registrable Securities or
(ii) if the number of Registrable Securities proposed to be included therein
does not either (a) equal or exceed the Minimum Amount (calculated on the basis
of the average closing price of a share of the Common Stock on The Nasdaq Global
Select Market over the five trading days preceding such Demand Registration
Request in the case of a demand for the registration of offers of Common Stock)
or (b) represent all of the remaining Registrable Securities. Promptly (but in
no event later than five (5) Business Days) after receipt by the Company of a
Demand Registration Request, the Company shall give written notice of such
Demand Registration Request to all other Holders and shall include in such
Demand Registration all Registrable Securities with respect to which the Company
received written requests for inclusion therein within ten (10) Business Days
after the delivery of such notice to such Holder.

Section 2.2    Number of Demand Registrations. Each of the Apollo Group and the
SLP Group shall be entitled to deliver up to two (2) Demand Registration
Requests for the registration of offers of Common Stock held by members of the
Apollo Group or the SLP Group, as applicable (which, for the avoidance of doubt,
shall be separate from the Shelf Registration Statement, Shelf Offerings and
Underwritten Shelf Take-Downs pursuant to Article I) and up to two (2) Demand
Registration Requests for the registration of offers of Series A Preferred Stock
held by members of the Apollo Group or the SLP Group, as applicable (which, for
the avoidance of doubt, shall be separate from the Shelf Registration Statement,
Shelf Offerings and Underwritten Shelf Take-Downs pursuant to Article I).

Section 2.3    Underwritten Offerings Pursuant to Demand Registrations. In the
event of an Underwritten Offering pursuant to a Demand Registration, the Holder
delivering the Demand Registration Request (in consultation with other Holders
participating in such Underwritten Offering) shall select the managing
underwriter(s) to administer such Underwritten Offering; provided that the
choice of such managing underwriter(s) shall be subject to the consent of the
Company, which is not to be unreasonably withheld. If the managing underwriter
or underwriters advise the Company and the Holders in writing that in its or
their good faith opinion the number of Registrable Securities (and, if permitted
hereunder, other securities) requested to be included in such offering exceeds
the number of securities which can be sold in such offering in light of market
conditions or is such so as to adversely affect the success of such offering,
the Company will include in such offering only such number of securities that
can be sold without adversely affecting the marketability of the offering, which
securities will be so included in the following order of priority: (i) first,
the Registrable Securities of the Holders that have requested to participate in
such Underwritten Offering, allocated pro rata among such Holders on the basis
of the percentage of the Registrable Securities owned by such Holders, and
(ii) second, any other securities of the Company to be sold for its account.

Section 2.4    Withdrawal. A Holder may, by written notice to the Company,
withdraw its Registrable Securities from a Demand Registration at any time prior
to the effectiveness of the applicable registration statement. Upon receipt of
notices from all applicable Holders to such effect, the Company shall cease all
efforts to seek effectiveness of the applicable registration statement with
respect to any Registrable Securities.

 

-6-



--------------------------------------------------------------------------------

ARTICLE III

Additional Provisions Regarding Registration Rights

Section 3.1    Registration Procedures. Subject to the other applicable
provisions of this Agreement, in the case of each registration of Registrable
Securities effected by the Company pursuant to Article I or Article II, the
Company will:

(a)    prepare and promptly file with the SEC a registration statement with
respect to such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby, in accordance with the applicable provisions
of this Agreement;

(b)    prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to keep
such registration statement effective for the period specified in paragraph
(a) above and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement in
accordance with the Holders’ intended method of distribution set forth in such
registration statement for such period;

(c)    furnish to the Holders copies of the registration statement and the
prospectus included therein (including each preliminary prospectus) proposed to
be filed and provide such legal counsel a reasonable opportunity to review and
comment on such registration statement;

(d)    if requested by the managing underwriter or underwriters, if any, or the
Holder(s), promptly include in any prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters, if any,
or the Holder(s) may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
prospectus supplement or post-effective amendment as soon as reasonably
practicable after the Company has received such request; provided, however, that
the Company shall not be required to take any actions under this Section 3.1(d)
that are not, in the opinion of counsel for the Company, in compliance with
applicable law;

(e)    in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Holder(s) and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Holder(s) or such
underwriters may reasonably request in order to facilitate the public offering
or other disposition of such securities;

(f)    promptly notify the Holder(s) at any time when a prospectus relating
thereto is required to be delivered under the Securities Act or of the Company’s
discovery of the occurrence of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing, and, subject to
Section 3.2, at the request of the Holder(s), promptly prepare and furnish to
the Holder(s) a reasonable number of copies of

 

-7-



--------------------------------------------------------------------------------

a supplement to or an amendment of such prospectus as may be necessary so that,
as thereafter delivered to the Holder(s) of such securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing;

(g)    use commercially reasonable efforts to register and qualify (or exempt
from such registration or qualification) the securities covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested in
writing by the Holder(s); provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business in any jurisdictions or file a general consent to service of process in
any such jurisdictions where it would not otherwise be required to qualify but
for this subsection;

(h)    in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into an underwriting agreement, a placement
agreement or equivalent agreement, in each case in accordance with the
applicable provisions of this Agreement;

(i)    in connection with an Underwritten Offering, the Company shall cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by such offering, including but not
limited to management presentations (including “electronic road shows” in the
nature of management presentations) or investor calls to the extent reasonably
necessary to support the proposed sale of Registrable Securities pursuant to
such Underwritten Offering (it being understood that the Company and its
officers shall not be obligated to participate in any in-person road show
presentations);

(j)    use commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion dated such date
of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, (ii) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and (iii)
“comfort” letters dated the date of pricing of such offering and dated such date
from the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters;

(k)    in the event that the Registrable Securities covered by such registration
statement are shares of Common Stock, use commercially reasonable efforts to
list the Registrable Securities covered by such registration statement with any
securities exchange on which the Common Stock is then listed;

(l)    provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

 

-8-



--------------------------------------------------------------------------------

(m)    in connection with a customary due diligence review, make available for
inspection by the Holder(s), any underwriter participating in any such
disposition of Registrable Securities, if any, and any counsel or accountants
retained by the Holder(s) or underwriter (collectively, the “Offering Persons”),
at the offices where normally kept or electronically, during reasonable business
hours, all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information and participate in customary due diligence sessions in each case
reasonably requested by any such representative, underwriter, counsel or
accountant in connection with such registration statement and/or offering;
provided, however, that any information that is not generally publicly available
at the time of delivery of such information shall be kept confidential by such
Offering Persons unless (i) disclosure of such information is required by court
or administrative order or in connection with an audit or examination by, or a
blanket document request from, a regulatory or self-regulatory authority, bank
examiner or auditor, (ii) disclosure of such information, in the reasonable
judgment of the Offering Persons, is required by law or applicable legal process
(including in connection with the offer and sale of securities pursuant to the
rules and regulations of the SEC), (iii) such information is or becomes
generally available to the public other than as a result of a non-permitted
disclosure or failure to safeguard by such Offering Persons in violation of this
Agreement or (iv) such information (A) was known (after reasonable inquiry) to
such Offering Persons (prior to its disclosure by the Company) from a source
other than the Company when such source, to the knowledge of the Offering
Persons, was not bound by any contractual, legal or fiduciary obligation of
confidentiality to the Company with respect to such information, (B) becomes
available to the Offering Persons from a source other than the Company when such
source, to the knowledge of the Offering Persons, is not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information or (C) was developed independently by the
Offering Persons or their respective representatives without the use of, or
reliance on, such information provided by the Company. In the case of a proposed
disclosure pursuant to (i) or (ii) above, such Person shall be required to give
the Company written notice of the proposed disclosure prior to such disclosure
(except in the case of (ii) above when a proposed disclosure was or is to be
made in connection with a registration statement or prospectus under this
Agreement and except in the case of clause (i) above when a proposed disclosure
is in connection with a routine audit or examination by, or a blanket document
request from, a regulatory or self-regulatory authority, bank examiner or
auditor);

(n)    cooperate with the Holder(s) and each underwriter or agent participating
in the disposition of Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA, including the use of
commercially reasonable efforts to obtain FINRA’s pre-clearance or pre-approval
of the registration statement and applicable prospectus upon filing with the
SEC;

(o)    promptly notify the Holder(s) (i) when the prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to such
registration statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or other federal or state governmental
authority for amendments or supplements to such registration statement or
related prospectus or to amend or to supplement such prospectus or for
additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such registration statement or the initiation of
any proceedings for such purpose, (iv) if at any time the Company has reason to
believe that the representations and warranties of the Company contained in any
agreement contemplated by Section 3.1(f) above

 

-9-



--------------------------------------------------------------------------------

relating to any applicable offering cease to be true and correct or (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose;

(p)    The Holders agree that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3.1(f), 3.1(o)(ii)
or 3.1(o)(iii), the Holders shall discontinue disposition of any Registrable
Securities covered by such registration statement or the related prospectus
until receipt of the copies of the supplemented or amended prospectus, which
supplement or amendment shall, subject to the other applicable provisions of
this Agreement, be prepared and furnished as soon as reasonably practicable, or
until the Holders are advised in writing by the Company that the use of the
applicable prospectus may be resumed, and have received copies of any amended or
supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus
(such period during which disposition is discontinued being an “Interruption
Period”) and, if requested by the Company, the Holders shall use commercially
reasonable efforts to return to the Company all copies then in their possession,
of the prospectus covering such Registrable Securities at the time of receipt of
such request. As soon as practicable after the Company has determined that the
use of the applicable prospectus may be resumed, the Company will notify the
Holders thereof. In the event the Company invokes an Interruption Period
hereunder and in the sole discretion of the Company the need for the Company to
continue the Interruption Period ceases for any reason, the Company shall, as
soon as reasonably practicable, provide written notice to the Holders that such
Interruption Period is no longer applicable; and

(q)    shall take all other reasonable steps, at the written request of the
Holders, necessary to effect the registration and offer and sale of the
Registrable Securities as required hereby.

Section 3.2    Suspension. (a) The Company shall be entitled, by providing
written notice to the Holders, no more than two (2) times in any twelve
(12) month period for a period of time not to exceed 90 days in the aggregate,
to postpone the filing or effectiveness of a registration statement to sell
Registrable Securities or to require the Holders of Registrable Securities to
suspend any offerings or sales of Registrable Securities pursuant to a
registration statement, if the Company delivers to the Holders a certificate
signed by an executive officer certifying that such registration and offering
would (i) require the Company to make an Adverse Disclosure or (ii) materially
interfere with any bona fide material financing, acquisition, disposition or
other similar transaction involving the Company or any of its subsidiaries then
under consideration. Such certificate shall contain a statement of the reasons
for such suspension and an approximation of the anticipated length of such
suspension, in accordance with the specifications set forth in this Section 3.2.
The Purchasers shall keep the information contained in such certificate
confidential subject to the same terms set forth in Section 3.1(m). If the
Company postpones registration of Registrable Securities in response to a
Underwritten Shelf Take-Down Notice or a Demand Registration Request or requires
the Holders to suspend any Underwritten Offering, the Purchasers shall be
entitled to withdraw such Underwritten Shelf Take-Down Notice or a Demand
Registration Request, as applicable, and if they do so, such request shall not
be treated for any purpose as the delivery of an Underwritten Shelf Take-Down
Notice pursuant to Section 1.6 or a Demand Registration Request pursuant to
Section 2.1.

 

-10-



--------------------------------------------------------------------------------

Section 3.3    Expenses of Registration. All Registration Expenses incurred in
connection with any registration pursuant to Article I or Article II shall be
borne by the Company. All Selling Expenses in connection with the sale of
Registrable Securities by the Holders of the Registrable Securities shall be
borne, pro rata, by such Holders included in such registration.

Section 3.4    Cooperation by Holders. The Holder or Holders of Registrable
Securities included in any registration shall, and the Purchasers shall cause
such Holder or Holders to, furnish to the Company the number of shares of Common
Stock (or any securities convertible, exchangeable or exercisable for Common
Stock within 60 days of any such filing) owned by such Holder or Holders, the
number of such Registrable Securities proposed to be sold, the name and address
of such Holder or Holders proposing to sell, and the distribution proposed by
such Holder or Holders as shall be required in connection with any registration,
qualification or compliance referred to in this Agreement. It is understood and
agreed that the obligations of the Company under Article I and Article II are
conditioned on the timely provisions of the foregoing information by such Holder
or Holders and, without limitation of the foregoing, will be conditioned on
compliance by such Holder or Holders with the following:

(a)    such Holder or Holders will, and will cause their respective Affiliates
to, cooperate with the Company in connection with the preparation of the
applicable registration statement and prospectus and, for so long as the Company
is obligated to keep such registration statement effective, such Holder or
Holders will and will cause their respective Affiliates to, provide to the
Company, in writing and in a timely manner, for use in such registration
statement (and expressly identified in writing as such), all information
regarding themselves and their respective Affiliates and such other information
as may be required by applicable law to enable the Company to prepare or amend
such registration statement, any related prospectus and any other documents
related to such offering covering the applicable Registrable Securities owned by
such Holder or Holders and to maintain the currency and effectiveness thereof;
and

(b)    during such time as such Holder or Holders and their respective
Affiliates may be engaged in a distribution of the Registrable Securities, such
Holder or Holders will, and they will cause their Affiliates to, comply with all
laws applicable to such distribution, including Regulation M promulgated under
the Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by them solely in
the manner described in the applicable registration statement and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree.

Section 3.5    Rule 144 Reporting. With a view to making available the benefits
of Rule 144 to the Holders, the Company agrees that, for so long as a Holder
owns Registrable Securities, the Company will use its commercially reasonable
efforts to:

(a)    make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date of this Agreement; and

 

-11-



--------------------------------------------------------------------------------

(b)    so long as a Holder owns any Restricted Securities, furnish to the Holder
upon request given in accordance with Section 6.8 (i) a written statement by the
Company as to its compliance with the reporting requirements of the Exchange
Act; (ii) a copy of the most recent periodic report of the Company and any other
such reports and documents filed by the Company that may be requested by the
Holder; and (iii) any other such information or documentation as may be
requested by a Holder pursuant to an SEC rule or regulation that permits the
sale of securities without registration or pursuant to Form S-3, whichever is
applicable.

Section 3.6    Holdback Agreement. If the Company shall file a registration
statement (other than in connection with the registration of securities issuable
pursuant to an employee stock option, stock purchase or similar plan or pursuant
to a merger, exchange offer or a transaction of the type specified in Rule
145(a) under the Securities Act) with respect to an underwritten public offering
of Common Stock or securities convertible into, or exchangeable or exercisable
for, such securities or otherwise informs the Purchasers that it intends to
conduct such an offering utilizing an effective registration statement or
pursuant to an underwritten Rule 144A and/or Regulation S offering and provides
the Purchasers and each Holder the opportunity to participate in such offering
in accordance with and to the extent required by Section 1.7, each Holder
participating in such offering shall, if requested by the managing underwriter
or underwriters, enter into a customary “lock-up” agreement relating to the
sale, offering or distribution of Registrable Securities, in the form reasonably
requested by the managing underwriter or underwriters, covering the period
commencing on the date of the prospectus pursuant to which such offering may be
made and continuing until up to 90 days from the date of such prospectus;
provided that nothing herein will prevent (i) any Holder from making a transfer
to an Affiliate, (ii) any pledge of Registrable Securities by a Holder in
connection with a Permitted Loan (as defined in the Investment Agreements) or
(iii) or any foreclosure in connection with a Permitted Loan (as defined in the
Investment Agreements) or transfer in lieu of a foreclosure thereunder, in each
case that is otherwise in compliance with applicable securities laws.

ARTICLE IV

Indemnification

Section 4.1    Indemnification by Company. To the extent permitted by applicable
law, the Company will, with respect to any Registrable Securities covered by a
registration statement or prospectus, or as to which registration, qualification
or compliance under applicable “blue sky” laws has been effected pursuant to
this Agreement, indemnify and hold harmless each Holder, each Holder’s current
and former officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents, employees and Affiliates, and each Person
controlling such Holder within the meaning of Section 15 of the Securities Act
and such Holder’s current and former officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents, employees and
Affiliates, and each underwriter thereof, if any, and each Person who controls
any such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Company Indemnified Parties”), from and against any and all
expenses, claims, losses, damages, costs (including costs of preparation,
reasonable attorney’s fees and expenses and any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding), judgments, fines, penalties, charges, amounts paid in settlement
and other liabilities, joint or several, (or actions or proceedings, whether
commenced or threatened, in

 

-12-



--------------------------------------------------------------------------------

respect thereof) (collectively, “Losses”) to the extent arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any registration statement, prospectus, preliminary prospectus,
offering circular, “issuer free writing prospectus” (as such term is defined in
Rule 433 under the Securities Act) or other document, in each case related to
such registration statement, or any amendment or supplement thereto, or based on
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or any violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rules or regulations thereunder applicable to the Company and (without limiting
the preceding portions of this Section 4.1), the Company will reimburse each of
the Company Indemnified Parties for any reasonable and documented out-of-pocket
legal expenses and any other reasonable and documented out-of-pocket expenses
actually incurred in connection with investigating, defending or, subject to the
last sentence of this Section 4.1, settling any such Losses or action, as such
expenses are incurred; provided that the Company’s indemnification obligations
shall not apply to amounts paid in settlement of any Losses or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to a Holder in any such case for any such Losses or action to the extent
that it arises out of or is based upon a violation or alleged violation of any
state or federal law (including any claim arising out of or based on any untrue
statement or alleged untrue statement or omission or alleged omission in the
registration statement or prospectus) which occurs in reliance upon and in
conformity with written information regarding such Holder furnished to the
Company by such Holder or its authorized representatives expressly for use in
connection with such registration by or on behalf of any Holder; it being
understood and agreed that the only such information furnished by any Holder
consists of the information described as such in Section 4.2 below.

Section 4.2    Indemnification by Holders. To the extent permitted by applicable
law, each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, each of its representatives, each Person who controls the Company or
such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all Losses (or actions
in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular,
“issuer free writing prospectus” or other document, in each case related to such
registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse each
of the Holder Indemnified Parties for any reasonable and documented
out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 4.2, settling any
such Losses or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written information
regarding such Holder furnished to the Company by such Holder or its authorized
representatives and stated to be

 

-13-



--------------------------------------------------------------------------------

specifically for use therein; it being understood and agreed that the only such
information furnished by any Holder consists of the number of shares of Common
Stock (or any securities convertible, exchangeable or exercisable for Common
Stock within 60 days of any such filing) owned by such Holder, the number of
Registrable Securities proposed to be sold by such Holder, the name and address
of such Holder proposing to sell, and the distribution proposed by such Holder;
provided, however, that in no event shall any indemnity under this Section 4.2
payable by the Purchasers and any Holder exceed an amount equal to the net
proceeds received by such Holder in respect of the sale of the Registrable
Securities giving rise to such indemnification obligation. The indemnity
agreement contained in this Section 4.2 shall not apply to amounts paid in
settlement of any Losses or action if such settlement is effected without the
prior written consent of the applicable Holder (which consent shall not be
unreasonably withheld or delayed).

Section 4.3    Notification. If any Person shall be entitled to indemnification
under this Article IV (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party required to provide indemnification (each,
an “Indemnifying Party”) of any claim or of the commencement of any proceeding
as to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by promptly giving written notice to the Indemnified Party after the
receipt of written notice from such Indemnified Party of such claim or
proceeding, to assume, at the Indemnifying Party’s expense, the defense of any
such claim or litigation, with counsel reasonably satisfactory to the
Indemnified Party and, after notice from the Indemnifying Party to such
Indemnified Party of its election to assume the defense thereof, the
Indemnifying Party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such Indemnified Party hereunder for any legal
expenses and other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such claim or
litigation, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the use of counsel chosen by the Indemnifying
Party to represent the Indemnified Party would present such counsel with a
conflict of interest; (ii) such action includes both the Indemnified Party and
the Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it and/or other Indemnified
Parties that are different from or additional to those available to the
Indemnifying Party; (iii) the Indemnifying Party shall have failed within a
reasonable period of time to employ counsel reasonably satisfactory to the
Indemnified Party and assume such defense and the Indemnified Party is or would
reasonably be expected to be materially prejudiced by such delay or (iv) the
Indemnifying Party agrees to pay such fees and expenses. The failure of any
Indemnified Party to give notice as provided herein shall relieve an
Indemnifying Party of its obligations under this Article IV only to the extent
that the failure to give such notice is materially prejudicial or harmful to
such Indemnifying Party’s ability to defend such action. No Indemnifying Party,
in the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which (A) does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such Indemnified Party of a release
from all liability in respect to such claim or litigation and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Party. The indemnity agreements
contained in this Article IV shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent

 

-14-



--------------------------------------------------------------------------------

shall not be unreasonably withheld or delayed. The indemnification set forth in
this Article IV shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel (in addition to
appropriate local counsel) for all parties indemnified by such Indemnifying
Party with respect to such claim, unless in the reasonable judgment of any
Indemnified Party a conflict of interest may exist between such Indemnified
Party and any other Indemnified Parties with respect to such claim.

Section 4.4    Contribution. If the indemnification provided for in this Article
IV is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the limitations contained in
this Article IV, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses or action in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other, in connection with the
actions, statements or omissions that resulted in such Losses or action, as well
as any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by such Indemnifying
Party, on the one hand, or such Indemnified Party, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission. The Company and the
Holders agree that it would not be just and equitable if contribution pursuant
to this Section 4.4 was determined solely upon pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding sentence of this
Section 4.4. Notwithstanding the provisions of this Section 4.4, an Indemnifying
Party that is a Holder shall not be required to contribute to any amount in
excess of the amount by which the net proceeds to the Indemnifying Party from
the sale of the Registrable Securities sold in a transaction that resulted in
Losses in respect of which contribution is sought in such proceeding pursuant to
this Section 4.4 exceed the amount of any damages such Indemnifying Party has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission (including as a result of any
indemnification obligation hereunder). No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

ARTICLE V

Transfer and Termination of Registration Rights

Section 5.1    Transfer of Registration Rights. Any rights to cause the Company
to register securities granted to a Holder under this Agreement may be
transferred or assigned to any Investor in connection with (a) a Transfer (as
defined in the Investment Agreements) of Series A Preferred Stock, Warrants or
Common Stock, as applicable, to such Person in a Transfer pursuant to
Section 5.07(b)(i) or by Section 5.07(b)(vi) of the Investment Agreements or
(b) a pledge by such Holder of its rights and an assignment by such Holder of
its rights in connection

 

-15-



--------------------------------------------------------------------------------

with a foreclosure under a pledge of Registrable Securities, in each case,
pursuant to a Permitted Loan (as defined in the Investment Agreements);
provided, however, in the case of each of clauses (a) and (b), that (i) prior
written notice of such assignment of rights is given to the Company and
(ii) such Investor agrees in writing to be bound by, and subject to, this
Agreement as a “Holder” pursuant to a written instrument in form and substance
reasonably acceptable to the Company.

Section 5.2    Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Article I or Article II
shall terminate with respect to such Holder upon the date upon which such Holder
no longer holds any Registrable Securities.

ARTICLE VI

Miscellaneous

Section 6.1    Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed by the Company and the Holder(s) with respect to which such amendment or
waiver is applicable.

Section 6.2    Extension of Time, Waiver, Etc. The parties hereto may, subject
to applicable law, (a) extend the time for the performance of any of the
obligations or acts of the other party or (b) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the parties hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party; provided that
the Purchasers may execute such waivers on behalf of any Investor.

Section 6.3    Assignment. Except as provided in Section 5.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties hereto without the prior written consent of the other party hereto;
provided, however, that the Purchasers may provide any such consent on behalf of
the Investors.

Section 6.4    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

Section 6.5    Entire Agreement; No Third Party Beneficiary. This Agreement,
including the Transaction Documents (as defined in the Investment Agreements),
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties and their Affiliates,
or any of them, with respect to the subject matter hereof and thereof. No
provision of this Agreement shall confer upon any Person other than the parties
hereto and their permitted assigns any rights or remedies hereunder.

 

-16-



--------------------------------------------------------------------------------

Section 6.6    Governing Law; Jurisdiction.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles.

(b)    All legal or administrative proceedings, suits, investigations,
arbitrations or actions (“Actions”) arising out of or relating to this Agreement
shall be shall be heard and determined in the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware declines to
accept jurisdiction over any Action, any state or federal court within the State
of Delaware) and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction and venue of such courts in any such Action and irrevocably waive
the defense of an inconvenient forum or lack of jurisdiction to the maintenance
of any such Action. The consents to jurisdiction and venue set forth in this
Section 6.6 shall not constitute general consents to service of process in the
State of Delaware and shall have no effect for any purpose except as provided in
this paragraph and shall not be deemed to confer rights on any Person other than
the parties hereto. Each party hereto agrees that service of process upon such
party in any Action arising out of or relating to this Agreement shall be
effective if notice is given by overnight courier at the address set forth in
Section 6.8 of this Agreement. The parties hereto agree that a final judgment in
any such Action shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by applicable law;
provided, however, that nothing in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, a final
trial court judgment.

Section 6.7    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 6.7.

 

-17-



--------------------------------------------------------------------------------

Section 6.8    Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, emailed (which is confirmed) or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:

 

  (a)

If to the Company, to it at:

Expedia Group, Inc.

1111 Expedia Group Way West

Seattle, Washington 98119

Attn: Chief Financial Officer (with a copy to the Chief Legal Officer at the
same address)

  Email:    ehart@expediagroup.com         bdzielak@expedia.com   

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

  Attn:    Andrew J. Nussbaum         Edward J. Lee      Phone:    (212)
403-2000      Email:    AJNussbaum@wlrk.com         EJLee@wlrk.com   

 

  (b)

If to the Apollo Purchaser at:

AP Fort Holdings, L.P.

c/o Apollo Global Management, Inc.

9 West 57th Street

New York, NY 10019

  Attn:    Laurie Medley      Phone:    212-515-3484      Email:   
lmedley@apollo.com   

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

  Attn:    Adam Weinstein         John Butler      Phone:    (212) 839-5371     
Fax:    (212) 839-5599      Email:    AWeinstein@sidley.com        
John.Butler@sidley.com   

 

-18-



--------------------------------------------------------------------------------

and

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

  Attn:    Gregory A. Ezring         Brian M. Janson      Phone:    (212)
373-3000      Fax:    (212) 757-3990      Email:    GEzring@paulweiss.com     
   BJanson@paulweiss.com   

 

  (c)

If to the SLP Purchasers at:

SLP Fort Aggregator II, L.P.

SLP V Fort Holdings II, L.P.

c/o Silver Lake

550 Hudson Yards

550 West 34th Street, 40th Floor

New York, New York 10001

  Attn:    Andrew J. Schader      Email:    andy.schader@silverlake.com   

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Ave

New York, NY 10017

  Attn:    Ken Wallach         Sunny Cheong         Kathryn King Sudol     
Phone:    (212) 455-2000      Email:    kwallach@stblaw.com        
scheong@stblaw.com         ksudol@stblaw.com   

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 6.9    Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that

 

-19-



--------------------------------------------------------------------------------

any term, condition or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable law.

Section 6.10    Expenses. Except as provided in Section 3.3, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

Section 6.11    Interpretation. The rules of interpretation set forth in
Section 7.12 of the Investment Agreements shall apply to this Agreement, mutatis
mutandis.

Section 6.12    Purchasers.

(a)    Each Holder hereby consents, for so long as any Purchaser holds any
Registrable Securities, to (i) the appointment of the Purchasers, acting
together, as the attorneys-in-fact for and on behalf of such Holder and (ii) the
taking by the Purchasers, acting together, of any and all actions and the making
of any decisions required or permitted by, or with respect to, this Agreement
and the transactions contemplated hereby, including (A) the exercise of the
power to agree to execute any consents under this Agreement and all other
documents contemplated hereby and (B) to take all actions necessary in the
judgment of the Purchasers for the accomplishment of the foregoing and all of
the other terms, conditions and limitations of this Agreement and the
transactions contemplated hereby.

(b)    Each Holder shall be bound by the actions taken by the Purchasers
exercising the rights granted to them by this Agreement or the other documents
contemplated by this Agreement, and the Company shall be entitled to rely on any
such action or decision of the Purchasers.

[Signature pages follow]

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

EXPEDIA GROUP, INC. By:  

/s/ Eric Hart

Name:   Eric Hart Title:   Chief Financial Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

AP FORT HOLDINGS, L.P. By: AP Fort Advisors, LLC, its general partner By: Apollo
Hybrid Value Advisors, L.P., its sole member By: Apollo Hybrid Value Capital
Management, LLC, its general partner By:  

/s/ Joseph D. Glatt

Name:   Joseph D. Glatt Title:   Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SLP FORT AGGREGATOR II, L.P. By: SLP V Aggregator GP, L.L.C., its general
partner By: Silver Lake Technology Associates V, L.P., its managing member By:
SLTA V (GP), L.L.C., its general partner By: Silver Lake Group, L.L.C., its
managing member By:  

/s/ Greg Mondre

Name:   Greg Mondre Title:   Co-Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SLP V FORT HOLDINGS II, L.P. By: SLP V Fort GP II, L.L.C., as general partner
By: Silver Lake Technology Associates V, L.P., its managing member By: SLTA V
(GP), L.L.C., its general partner By: Silver Lake Group, L.L.C., its managing
member By:  

/s/ Greg Mondre

Name:   Greg Mondre Title:   Co-Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

 

1.

The following capitalized terms have the meanings indicated:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (i) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.

“Affiliates” shall have the meaning given to such term in the Investment
Agreements.

“Business Day” shall have the meaning given to such term in the Investment
Agreements.

“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.0001 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

“Holder” means any Investor holding Registrable Securities.

“Marketed Underwritten Offering” means any Underwritten Offering that includes a
customary “electronic road show” or other marketing efforts by the Company and
the underwriters, which for the avoidance of doubt, shall not include block
trades (it being understood that nothing in this Agreement shall require the
Company to participate in any in-person road show).

“Permitted Transferee” with respect to the Apollo Purchaser or the SLP
Purchasers means any Person who becomes a Holder or is otherwise entitled to
registration rights hereunder as a result of a transfer by the Apollo Purchaser
or the SLP Purchasers or their respective Affiliates, as applicable, in each
case in accordance with Section 5.1 hereof, the Investment Agreements and
applicable law.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a governmental authority.

 

A-1



--------------------------------------------------------------------------------

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.

“Registrable Securities” means, (x) as of any date of determination, any shares
of Common Stock hereafter held by any Purchaser Party (as such term is defined
in the Investment Agreements), including any Common Stock issuable upon the
exercise of any Warrants, and any other securities issued or issuable with
respect to any such shares of Common Stock by way of share split, share
dividend, distribution, recapitalization, merger, exchange, replacement,
reorganization, conversion or similar event and (y) as of any date of
determination that is more than five years after the date of this Agreement, any
shares of Series A Preferred Stock held by a Purchaser Party (as such term is
defined in the Investment Agreements), and any other securities issued or
issuable with respect to any such shares of Series A Preferred Stock by way of
share split, share dividend, distribution, recapitalization, merger, exchange,
replacement, reorganization, conversion or similar event. As to any particular
Registrable Securities, once issued, such securities shall cease to be
Registrable Securities when (i) such securities are sold or otherwise
transferred pursuant to an effective registration statement under the Securities
Act, (ii) such securities shall have ceased to be outstanding, (iii) such
securities have been transferred in a transaction in which the Holder’s rights
under this Agreement are not assigned in accordance with the terms of this
Agreement to the transferee of the securities, (iv) such securities are sold in
a broker’s transaction under circumstances in which all of the applicable
conditions of Rule 144 (or any similar provisions then in force) are met, or
(v) as to any Registrable Securities that are Common Stock of a Holder, at any
time such Holder and its Affiliates own less than 1% of the outstanding shares
of Common Stock (assuming all Warrants of such Holder and its Affiliates have
been exercised).

“Registration Expenses” means all (a) expenses incurred by the Company in
complying with Article I or Article II, including all registration,
qualification, listing and filing fees, printing expenses, escrow fees, and fees
and disbursements of counsel for the Company, fees and disbursements of the
Company’s independent public accountants, fees and disbursements of the transfer
agent, blue sky fees and expenses; and (b) reasonable, documented out-of-pocket
fees and expenses of one outside legal counsel for all Holders retained in
connection with any registration contemplated hereby.

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 5.08(a) of the Investment Agreements.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.

“SEC” means the U.S. Securities and Exchange Commission.

 

A-2



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders and
the fees and expenses of any auditor of any Holders or any counsel to any
Holders (other than such fees and expenses included in Registration Expenses).

“Shelf Registration Statement” means the Resale Shelf Registration Statement, a
Subsequent Shelf Registration Statement or any other shelf registration
statement pursuant to which any Registrable Securities are registered, as
applicable.

“Underwritten Offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public.

 

2.

The following terms are defined in the Sections of the Agreement indicated:

INDEX OF TERMS

 

Term

  

Section

  Actions      Section 6.6(b)   Agreement      Preamble   Apollo Group     
Section 1.5(a)   Apollo Purchaser      Preamble   Company      Preamble  
Company Indemnified Parties      Section 4.1   Demand Registration     
Section 2.1   Demand Registration Request      Section 2.1   Demand Registration
Statement      Section 2.1   Effectiveness Period      Section 1.2   Holder
Indemnified Parties      Section 4.2   Indemnified Party      Section 4.3  
Indemnifying Party      Section 4.3   Interruption Period      Section 3.1(o)  
Investment Agreements      Recitals   Investor      Preamble   Investors     
Preamble   Losses      Section 4.1   Minimum Amount      Section 1.6(b)  
Offering Persons      Section 3.1(m)   Piggyback Notice      Section 1.7(a)  
Piggyback Registration Statement      Section 1.7(a)   Piggyback Request     
Section 1.7(a)   Purchasers      Preamble   Resale Shelf Registration Statement
     Section 1.1   Series A Preferred Stock      Recitals   Shelf Offering     
Section 1.6(a)  

 

A-3



--------------------------------------------------------------------------------

SLP Group      Section 1.5(a)   SLP Purchasers      Preamble   Subsequent Holder
Notice      Section 1.5   Subsequent Shelf Registration Statement     
Section 1.3   Underwritten Shelf Take-Down      Section 1.6(b)   Underwritten
Shelf Take-Down Notice      Section 1.6(b)   Warrants      Recitals  

 

A-4